DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s reply to the restriction requirement dated 28 December 2020 has been received.  Applicant has elected Group I claims 1 – 12.  Claims 13 – 15 have been withdrawn from further prosecution and an action of the merits of claims 1 – 12 follows.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 – 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the phrase "particularly" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 6, there is no antecedent basis for the term “the targeted volume” in line 2.
Regarding claim 7, there is no antecedent basis for the term “the opening pressure” in line 2.
Regarding claim 9, it is unclear as to whether the pressure set point is directed to the first volume first ramp up of water pressure or the second-ramp up phase of pressure.
Claim 8 is rejected by virtue of its dependence on a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
    obviousness or nonobviousness.

Claims 1 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fond et al. US 5,649,472 in view of Prefontaine US 2015/0110935.
Regarding claim 1, Fond discloses a method for the preparation of a beverage in a beverage preparation machine from a capsule (sachet 1) containing beverage ingredients (ground coffee 3) by feeding water to the capsule through a first wall (upper surface) of the capsule.  Since hot water is supplied it is obvious that a water pump would necessarily have to be present in the machine and under the control of a control unit.  The brewed beverage is extracted through a second wall (lower surface) of the capsule, the pressure being built up inside the capsule as a result of the water being fed comprising feeding a first volume of water (water . . . introduced into . . . 4 bar) (col. 3, paragraph 6)in the capsule containing beverage ingredients in dry state for prewetting the beverage ingredients (wet it uniformly through its volume) (col. 5, paragraph 7) in the capsule before beverage is extracted from the second wall (lower surface) of the capsule, then feeding a second volume of water (coffee is extracted at a pressure of . . . 20 bar) (col. 4, paragraph 3) in the capsule to have beverage extracted from the second wall (lower surface) of the capsule (col. 2, paragraph 5 – col. 5, paragraph 7).  
Claim 1 differs from Fond, if at all, in the feeding of the first volume being controlled at, at least one flow rate value that provides a continuous increase of the water pressure from the pump in a first ramp-up phase of water pressure and the feeding of the second water volume is controlled to start immediately and without flow interruption after the feeding of the first water volume and is controlled to increase the water pressure until at least one pressure of extraction after a second ramp-up phase of pressure which is controlled to be steeper than the first ramp-up phase of pressure.
Prefontaine discloses a method for the preparation of a beverage in a beverage preparation machine from a portafilter (110) containing beverage ingredients (coffee grounds) by feeding water to the portafilter through a first portafilter side, i.e. a top of the portafilter by a water pump (226/526) of the machine under the control of a control unit, (208/508) with the brewed beverage being extracted through a second portafilter side (bottom) of the portafilter, and the pressure being built up inside the portafilter as a result of the water being fed which comprises feeding a first volume of water (704) in the portafilter containing beverage ingredients in dry state for prewetting the beverage ingredients in the capsule before beverage is extracted from the second side of the portafilter, and a second volume of water (708) is fed in the portafilter to have beverage extracted from said second side of the portafilter.  The feeding of the first volume is controlled at, at least one flow rate value that provides a continuous increase of the water pressure from the pump in a first ramp-up phase (P1t0) of water pressure; and wherein the feeding of the second water volume is controlled to start immediately and without flow interruption after the feeding of the first water volume and is controlled to increase the water pressure until at least one pressure of extraction after a second ramp-up phase of pressure (P2) which is controlled to be steeper than the first ramp-up phase of pressure (paragraph 106 – 120 and fig. 2, 5, 7, and fig. 8 reference sign 802, 806).  
Prefontaine is feeding a first volume of water being controlled at, at least one flow rate value that provides a continuous increase of the water pressure from the pump in a first ramp-up phase of water pressure and feeding a second water volume controlled to start immediately and without flow interruption after the feeding of the first water volume 
Regarding claim 2, Fond in view of Prefontaine discloses the flow rate of the water pump would be regulated for feeding of the first volume of water until a predetermined flow time or predetermined water volume is reached or a predetermined pressure set point lower than the extraction pressure is reached (‘935, paragraph [0069] and fig. 8).
Regarding claims 3 and 4, Fond in view of Prefontaine discloses the feeding of the first volume of water would be controlled by a predetermined powering of the water pump during a predetermined time (function of time or flow volume) (‘935, paragraph [0091]).  Further regarding claim 4, the recited first flow rates and time in seconds would result in a first volume of a minimum of 4.16 ml and a maximum of 33.3 ml of water in the capsule.  Fond in view of Prefontaine disclose the first volume of water delivered at a first flow rate would be variable (paragraph [0109]).  Since the purpose of the first volume of water is to pre-wet the beverage ingredient it is seen that the particular flow rate, that is, in milliliters per minute for a given time in seconds, one would choose to employ would be based on multiple factors.  These would include variables such as capsule volume size, the amount of a beverage ingredient contained within the capsule volume, the coarseness of the particles of the beverage ingredient, the degree of pre-The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of flow rates the optimum combination of flow rates and volumes would be based on known factors.  It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of proportions, in this case the claimed flow rate, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.
Regarding claim 5, Fond in view of Prefontaine disclose the pressure of the water pump would be regulated for the feeding of the second volume of water (‘935, paragraph [0058]).
Regarding claim 6, Fond in view of Prefontaine disclose the second volume of water would be fed until the targeted volume of beverage is extracted (until it is determined that the extraction is complete (‘935, paragraph [00127]).
Regarding claim 7, Fond in view of Prefontaine disclose the second volume of water would be controlled to be started before the opening pressure for opening the second wall of the capsule is reached (not enough pressure to force the water through the grounds to produce properly extracted espresso) (‘935, paragraph [0067]).
Regarding claim 8, Fond in view of Prefontaine disclose the pressure would be measured by a sensor which would obviously include the second volume (‘935. Paragraph [0111]).
Regarding claim 9, Fond in view of Prefontaine disclose the pressure would be regulated at a pressure of between 8 and 20 bar (‘472, col. 1, paragraph 7) (‘935, paragraph [0094]).
Regarding claim 10, Fond in view of Prefontaine disclose the flow rate would be determined by measuring a flow meter (‘935, paragraph [0109]).
Regarding claim 11, note that because claim 10 is in the form of a Markush group, and Fond in view of Prefontaine teaches the flow rate would be determined by measuring a flow meter, it is not required that Fond in view of Prefontaine meet the further limitation of the non-selected groups via subsequent dependent claims.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fond et al. US 5,649,472 in view of Prefontaine US 2015/0110935 in view of One of Six.
Claim 12, differs from Fond in view of Prefontaine in the capsule type being able to be identified by the beverage preparation machine.  One of six discloses that it was old and well established to provide a beverage preparation machine and associated capsules with an identifier that can be identified by said machine.  One of six discloses that by providing capsules of the type that can be identified by the beverage preparation machine brewing parameters such as water, temperature, time, as well as other parameters can allow said machine to make consistent quality beverages from cup to cup which is applicant’s reason for doing so as well (page 1, paragraph 2, page 3, Observations).  To therefore modify Fond in view of Prefontaine and have the capsule 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAIM A SMITH whose telephone number is (571)270-7369.  The examiner can normally be reached on Monday-Thursday 09:00-18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to please telephone the Examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.S./
Chaim SmithExaminer, Art Unit 1792                                                                                                                                                                                                        20 February 2021



/VIREN A THAKUR/Primary Examiner, Art Unit 1792